 
EXHIBIT 10.3


Agreement


Apollo Gold Corporation: Black Fox Gold Project


General Security
Agreement 

--------------------------------------------------------------------------------

 
Apollo Gold Corporation
 
RMB Resources Inc.
 
[logo.jpg]
             
QV1.Building, 250 St Georges Terrace, Perth Western Australia 6000 Australia
 
Sydney Melbourne Perth Brisbane Singapore
 
Telephone: + 8 9211 7777  Facsimile + 61 8 9211 7878
www.freehills.com  DX 104 Perth
 
Correspondent offices Hanoi Ho Chi Minh City Jakarta Kuala Lumpur

 

--------------------------------------------------------------------------------


 
[logo1.jpg]



Contents



  Table of contents          
The agreement
3
     
1
Security
4
 
1.1
Terms incorporated by reference
4
 
1.2
Grant of security
4
 
1.3
[Intentionally Deleted]
5
 
1.4
Obligations secured
5
 
1.5
Attachment
5
 
1.6
Scope of Security Interest
5
 
1.7
Care and custody of Collateral
6
 
1.8
Amalgamation
6
 
1.9
Security Agent’s limitation of liability protection
6
 
1.10
Estoppel letter
7
     
2
Representations and warranties of the corporation
7
 
2.1
Representations and warranties
7
 
2.2
Representations and warranties in Transaction Documents
8
 
2.3
Survival of representations and warranties
8
     
3
Enforcement
8
 
3.1
Enforcement
8
 
3.2
Remedies
8
 
3.3
Additional rights
9
 
3.4
Receiver's powers
10
 
3.5
Appointment of attorney
10
 
3.6
Dealing with the Collateral
10
 
3.7
Standards of sale
11
 
3.8
Dealings by third parties
11
     
4
General
11
 
4.1
Discharge
11
 
4.2
Amendments
12
 
4.3
Waivers
12
 
4.4
No merger
12
 
4.5
Further assurances
12
 
4.6
Supplemental security
12
 
4.7
Notices
12
 
4.8
Successors and assigns
13
 
4.9
Waiver and Variation
13
 
4.10
Gender and number
13
 
4.11
Headings
13
 
4.12
Language
13
 
4.13
Severability
13
 
4.14
Governing law
13
       
Schedules
         
Schedule 1 - Notice details
15
       
Schedule 2 - APG place of business
16
       
Schedule 3 - Mining Claims
17
       
Schedule 4 – Personal Property Registrations
19
         
1.
Caterpillar Financial Services Limited
19
 
2.
CIT Financial Ltd.
19
 
3.
Mazuma Capital Corp
19
 
4.
Nexcap Finance Corporation
20
 
5.
Mazuma Capital Corp.
21
       
Signing page
22

 
General Security Agreement - APG
Contents 1

 

--------------------------------------------------------------------------------


 
[logo1.jpg]

 
The agreement

 
General Security Agreement

--------------------------------------------------------------------------------

 
Date    December 10, 2008
 
Between the parties
 
   
 
Apollo Gold Corporation
 
a corporation existing under the laws of the Yukon Territory, Canada
 
of 5655 South Yosemite Street, Suite 200 Greenwood Village, Colorado 80111-3220
United States of America
 
(APG)
 
   
Security Agent
RMB Resources Inc.
 
of Suite 900, 143 Union Boulevard, Lakewood, Colorado 80228, United States of
America
 
(Security Agent, and collectively with RMB Australia Holdings Limited, Macquarie
Bank Limited and each Beneficiary (as defined in the Security Agent Agreement)
(as hereinafter defined), for and on behalf of the Finance Parties)
 
   
Background
1  RMB Australia Holdings Limited and Macquarie Bank Limited have agreed, or may
in the future agree, to make certain credit facilities available to APG on the
terms and conditions contained in (a) a bridge facility agreement between APG
and the Finance Parties dated on or about the date of this agreement , and (b) a
project facility agreement for the development of the Black Fox gold project to
be entered into between APG and the Finance Parties after the date of this
agreement, (each as amended, supplemented, modified, extended, renewed, novated,
refinanced, restated or replaced from time to time, a Facility Agreement).
 
2      APG may after the date of this agreement enter into commodity hedging
arrangements with RMB Australia Holdings Limited and Macquarie Bank Limited
pursuant to an ISDA Master Agreement (ISDA Master Agreement).
 
3      The Security Agent holds the benefit of this agreement and the  security
granted hereunder for itself and the other Finance Parties pursuant to the terms
of the Security Agent Agreement between APG and the Security Agent dated on or
about the date of this agreement (as amended, supplemented, modified, extended,
renewed, novated, refinanced, restated or replaced from time to time, the
Security Agent Agreement) as security for the payment and performance of the
obligations of APG under the Facility Agreements, the ISDA Master Agreement  and
the other Transaction Documents (as such term is defined in the Security Agent
Agreement).

 
General Security Agreement - APG
page 3

 

--------------------------------------------------------------------------------


    
[logo1.jpg]
 
1           Security

 

   
 
The parties agree
 
In consideration of, among other things, the mutual promises contained in this
agreement and other good and valuable consideration (the receipt and adequacy of
which is acknowledged), APG agrees as follows:

 
1
Security

 
1.1
Terms incorporated by reference

 
Terms defined in:
 
(a)
the Personal Property Security Act (Ontario) (as amended from time to time)
(PPSA); or

 
(b)
the Security Agent Agreement,

 
which are used in this agreement will have the same meanings in this agreement
unless the context requires otherwise.
 
1.2
Grant of security

 
Subject to clause 1.6, APG grants to the Security Agent (for its own benefit and
the benefit of the other Finance Parties) a security interest in all APG’s
right, title and interest in and to all presently owned and hereafter acquired
property, assets and undertaking of APG (both real and personal) including all
of the present and after acquired personal property of APG and any and all of
APG’s:
 
(a)
inventory including goods held for sale, lease or resale, goods furnished or to
be furnished to third parties under contracts of lease, consignment or service,
goods which are raw materials or work in process, goods used in or procured for
packing and materials used or consumed in the business of APG;

 
(b)
equipment, machinery, furniture, fixtures, plants, vehicles and other goods of
every kind and description and all licences and other rights (including all
mining and exploration rights and licenses and the mining claims described in
schedule 5) and all records, files, charts, plans, drawings, specifications,
manuals and documents relating to those items;

 
(c)
accounts due or accruing due, the credit balance and all on deposit in those
accounts, and all agreements, books, accounts, invoices, letters, documents and
papers recording, evidencing or relating to those accounts;

 
(d)
money, documents of title, chattel paper, instruments and investment property;

 
(e)
intangibles including all security interests, goodwill, chooses in action and
contractual rights, interests and benefits, and all trade-marks, trade-mark
registrations and pending trade-mark applications, patents and pending patent
applications and copyrights and other intellectual property;

 
(f)
mining and exploration rights, whether by way of license or claim, real or
personal, freehold or leasehold, including without limitation those described in
Schedule 3;

 
(g)
substitutions and replacements of and increases, additions and, where
applicable, accessions to the property, rights, interests or benefits described
in clause 1.2(a) to clause 1.2(f) inclusive; and

 
(h)
proceeds in any form derived directly or indirectly from any dealing with all or
any part of the property, rights, interests or benefits described in clause
1.2(a) to 1.2(g) inclusive of the proceeds of those proceeds,

 
all such property, assets and undertaking being, collectively, the Collateral.

 
General Security Agreement - APG
page 4




--------------------------------------------------------------------------------


 
[logo1.jpg]
1           Security

 
1.3
[Intentionally Deleted]

 
1.4
Obligations secured

 
(a)
The security interest granted in this agreement (Security Interest) secures the
payment and performance of all debts, liabilities and obligations present or
future, direct or indirect, absolute or contingent, matured or unmatured at any
time or from time to time due or accruing due and owing (including all charges
and fees of the Finance Parties due from APG) to the Finance Parties (or any of
them) pursuant to or in connection with the Transaction Documents (collectively,
and together with the expenses, costs and charges set out in clause 1.4(b), the
Obligations).

 
(b)
All expenses, costs and charges incurred by or on behalf of the Finance Parties
in connection with this agreement, the Security Interest or the Collateral,
including all reasonable legal fees and all court costs, receiver's or agent's
remuneration and other expenses of taking possession of, repairing, protecting,
insuring, preparing for disposition, realizing, collecting, selling,
transferring, delivering or obtaining payment of the Collateral or other lawful
exercises of the powers conferred by the Transaction Documents, and of taking,
defending or participating in any action or proceeding in connection with any of
those matters or otherwise in connection with the Finance Parties’ interest in
any Collateral, whether or not directly relating to the enforcement of this
agreement or the Transaction Documents, will be added to and form a part of the
Obligations.

 
1.5
Attachment

 
(a)
APG acknowledges that:

 
 
(1)
value has been given;

 
 
(2)
it has rights in the Collateral (other than after-acquired Collateral);

 
 
(3)
it has not agreed to postpone the time of attachment of the Security Interest;
and

 
 
(4)
it has received a duplicate original copy of this agreement.

 
(b)
APG will promptly inform the Finance Parties in writing of the acquisition by
APG of any personal property which is not adequately described in this
agreement, and APG will execute and deliver, at its own expense, from time to
time, amendments to this agreement or additional agreements as may be required
by the Finance Parties.

 
1.6
Scope of Security Interest

 
(a)
The Collateral does not include and the Security Interest will not extend to
consumer goods.

 
(b)
The Security Interest will not extend or apply to the last day of the term of
any lease or sublease or any agreement for a lease or sublease now held or
subsequently acquired by APG in respect of real property, but APG will stand
possessed of that last day on trust to assign and dispose of it as the Finance
Parties may direct.

 
(c)
To the extent that an assignment of amounts payable and other proceeds arising
under or in connection with, or the grant of a security interest in any
agreement, licence or permit  of APG would result in the termination of that
agreement, licence or permit  (each, a Restricted Asset), the Security Interest
with respect to each Restricted Asset will constitute a trust created in favour
of the Security Agent pursuant to which APG holds as trustee all proceeds
arising under or in connection with the Restricted Asset in trust for the
Security Agent on the following basis:

 
 
(1)
until the Security Interest is enforceable and subject to the Transaction
Documents, APG is entitled to receive all those proceeds; and

 
General Security Agreement - APG
page 5

 

--------------------------------------------------------------------------------


 
[logo1.jpg]
1           Security

 
 
(2)
whenever the Security Interest is enforceable:

 
 
·
all rights of APG to receive those proceeds cease and all those proceeds will be
immediately paid over to the Security Agent; and

 
 
·
APG will take all actions requested by the Security Agent to collect and enforce
payment and other rights arising under the Restricted Asset.

 
1.7
Care and custody of Collateral

 
(a)
The Finance Parties will have no obligation to keep Collateral in their
possession from time to time, if any, identifiable.

 
(b)
The Security Agent may, both before and after the Security Interest has become
enforceable:

 
 
(1)
notify any person obligated on an account or on chattel paper or any obligor on
an instrument to make payments to the Security Agent whether or not APG was
previously making collections on those accounts, chattel paper or instruments;
and

 
 
(2)
assume control of any proceeds arising from the Collateral.

 
1.8
Amalgamation

 
(a)
APG acknowledges and agrees that if it amalgamates or merges with or into any
other corporation or corporations, then:

 
 
(1)
the term APG will extend to and include the continuing corporation from that
amalgamation or merger;

 
 
(2)
the term "Obligations" will extend to and include the Obligations of each of the
amalgamating or merging corporations at the time of that amalgamation or merger
arising after that amalgamation or merger; and

 
 
(3)
the Collateral secured in this agreement and the Security Interests over the
Collateral of APG will extend to and include all of the property, assets and
undertakings of each of the amalgamating or merging corporations at the time of
that amalgamation or merger and any and all property, assets and undertakings of
the continuing corporation from that amalgamation or merger owned or acquired by
that continuing corporation after that amalgamation or merger.

 
(b)
For the avoidance of doubt, APG agrees that it will not amalgamate or merge with
or into any other corporation or corporations without the consent of the Finance
Parties.

 
1.9
Security Agent’s limitation of liability protection

 
(a)
Limitation of liability

 
 
(1)
The Security Agent enters into this agreement only in its capacity as security
agent under the Security Agent Agreement and in no other capacity.

 
 
(2)
A liability arising under or in connection with this agreement (whether that
liability arises under a specific provision of this agreement, for breach of
contract or otherwise) can be enforced against the Security Agent only to the
extent to which it can be satisfied out of property of the Fund out of which the
Security Agent is actually indemnified for the liability.

 
 
(3)
The limitation of the Security Agent’s liability under this clause 1.9 applies
despite any other provision of this agreement (other than clause 1.9(c)) and
extends to all liabilities and obligations of the Security Agent in relation to
any representation, warranty, conduct, omission, agreement or transaction
related to this agreement.

 
General Security Agreement - APG
page 6

 

--------------------------------------------------------------------------------


 
[logo1.jpg]
2     Representations and warranties of the corporation

 
(b)
No action against the Security Agent personally

 
The parties may not:
 
 
(1)
sue the Security Agent personally;

 
 
(2)
seek the appointment of a liquidator, administrator, receiver or similar person
to the Security Agent; or

 
 
(3)
prove in any liquidation, administration or arrangement of or affecting the
Security Agent.

 
(c)
Exception

 
The provisions of this clause 1.9 will not apply to any obligation or liability
of the Security Agent to the extent that it is not satisfied because there is a
reduction in the extent, or an extinguishment, of the Security Agent’s
indemnification out of the assets of the Fund, as a result of the Security
Agent’s fraud, gross negligence or breach of trust.
 
1.10
Estoppel letter

 
APG undertakes and agrees to use its reasonable commercial best efforts to
deliver to the Security Agent, as soon as reasonably practicable, an estoppel
letter from the applicable secured party with respect to each of the personal
property registrations set out in Schedule 4, such letter to be in form and
substance satisfactory to the Security Agent acting reasonably, provided such
undertaking with respect to any such registration shall also be satisfied with
the discharge of such undertaking.

 
2
Representations and warranties of the corporation

 
2.1
Representations and warranties

 
APG represents and warrants to the Security Agent (for the benefit of itself and
the other Finance Parties) as follows, and acknowledges that the Finance Parties
are relying on those representations and warranties in connection with this
agreement:
 
(a)
Incorporation and qualification: APG is a corporation incorporated and validly
existing under the laws of the Yukon Territory, Canada.

 
(b)
Corporate power: APG has all the requisite corporate power and authority to:

 
 
(1)
own, lease and operate its properties and assets and to carry on its business as
now being conducted by it; and

 
 
(2)
enter into and perform its obligations under this agreement.

 
(c)
Conflict with other instruments: The execution and delivery by APG and the
performance by it of its obligations under, and compliance with the terms,
conditions and provisions of this agreement do not and will not violate any law,
regulation, authorisation, ruling, consent, judgment, order or decree of a
governmental agency, its constating documents or by-laws, or an Encumbrance or
document which is binding on it or on its assets.

 
(d)
Execution and binding obligation: This agreement has been duly executed and
delivered by APG and constitutes a legal, valid and binding obligation of APG
enforceable against it in accordance with its terms, subject only to any
limitation under applicable laws relating to:

 
 
(1)
bankruptcy, insolvency, arrangement or creditors' rights generally; and

 
 
(2)
the discretion that a court may exercise in the granting of equitable remedies.

 
General Security Agreement - APG
page 7

 

--------------------------------------------------------------------------------


 
[logo1.jpg]
3     Enforcement

 
(e)
Continuous perfection: Schedules 1 and 2 set out APG’s place of business or, if
more than one, APG’s chief executive office, and the jurisdictions in which
APG’s tangible personal are located.  APG will not change these locations
without providing at least 30 days’ prior written notice to the Finance Parties.

 
(f)
Mining Claims: Schedule 3 sets out all mining claims in which APG (including any
nominee thereof) as any right, title or interest.

 
(g)
Permitted Encumbrances: The Collateral is free of all Encumbrances other than
Permitted Encumbrances.

 
(b)
Leasehold and Freehills Real Property: Schedule 9 of the Bridge Facility
Agreement sets out all real property in which APG (including any nominee
thereof) has any leasehold interest or freehold interest at the date hereof.

 
2.2
Representations and warranties in Transaction Documents

 
Notwithstanding the representations and warranties of APG set forth in clause
2.1 of this agreement, APG further represents and warrants to the Security Agent
(for the benefit of itself and each other Finance Party), and further
acknowledges that the Finance Parties are relying on those representations and
warranties in connection with this agreement, that the representations and
warranties of APG contained in the Transaction Documents are true and correct in
all respects as of the date of this agreement.
 
2.3
Survival of representations and warranties

 
The representations and warranties in this agreement and in any certificates or
documents delivered to the Finance Parties will not merge in or be prejudiced by
and will survive any advance and will continue in full force and effect so long
as any amounts are owing by APG to the Finance Parties under the Transaction
Documents.

 
3
Enforcement

 
3.1
Enforcement

 
The Security Interest will be and become enforceable against APG if and when APG
fails to repay or perform any of the Obligations when due and payable or when
due to be performed, as the case may be, or on the occurrence and during the
continuance of an Event of Default or a Termination Event (as specified in a
Facility Agreement or the ISDA Master Agreement, or a default event under any
other Transaction Document).
 
3.2
Remedies

 
(a)
Subject to clause 3.2(b), whenever the Security Interest has become enforceable,
the Security Agent may realize on the Collateral and enforce its rights by:

 
 
(1)
entry onto any premises where Collateral consisting of tangible personal
property may be located;

 
 
(2)
entry into possession of the Collateral by any method permitted by law;

 
 
(3)
sale or lease of all or any part of the Collateral;

 
 
(4)
collection of any proceeds arising in respect of the Collateral;

 
 
(5)
collection, realization or sale of, or other dealing with, the accounts;

 
 
(6)
appointment by instrument in writing of a receiver (which term as used in this
agreement includes a receiver and manager) or agent of all or any part of the
Collateral and removal or replacement from time to time of any receiver or
agent;

 
General Security Agreement - APG
page 8

 

--------------------------------------------------------------------------------


 
[logo1.jpg]
3     Enforcement

 
 
(7)
institution of proceedings in any court of competent jurisdiction for the
appointment of a receiver of all or any part of the Collateral;

 
 
(8)
institution of proceedings in any court of competent jurisdiction for sale or
foreclosure of all or any part of the Collateral;

 
 
(9)
filing of proofs of claim and other documents to establish claims to the
Collateral in any proceeding relating to APG;

 
 
(10)
any other remedy or proceeding available, authorized or permitted under the PPSA
or otherwise by contract, law or equity; and

 
 
(11)
application of any moneys constituting Collateral or proceeds of Collateral.

 
(b)
The remedies referred to in clause 3.2(a) may be exercised from time to time
separately or in combination and are in addition to, and not in substitution
for, any other rights of the Finance Parties however created.  The Finance
Parties will not be bound to exercise any right or remedy, and the exercise of
any rights and remedies will be without prejudice to the rights of the Finance
Parties in respect of the Obligations including the right to claim for any
deficiency.

 
3.3
Additional rights

 
In addition to the remedies referred to in clause 3.2, the Security Agent may,
whenever the Security Interest has become enforceable:
 
(a)
require APG, at APG's expense, to assemble the Collateral at a place or places
designated by notice in writing and APG agrees to so assemble the Collateral;

 
(b)
require APG, by notice in writing, to disclose to the Security Agent the
location or locations of the Collateral and APG agrees to make that disclosure
when so required;

 
(c)
repair, process, modify, complete or otherwise deal with the Collateral and
prepare for the disposition of the Collateral, whether on the premises of APG or
otherwise;

 
(d)
carry on all or any part of the business of APG and, to the exclusion of all
others including APG, enter on, occupy and use all or any of the premises,
buildings, and other property of or used by APG for that time as the Security
Agent sees fit, free of charge, and the Finance Parties will not be liable to
APG for any act, omission or negligence in so doing or for any rent, charges,
depreciation or damages incurred in connection with or resulting from that
action;

 
(e)
require APG to engage a consultant or consultants of the Security Agent’s sole
choice, that consultant to receive the full cooperation and support of APG and
its directors, officers and employees, including unrestricted access to the
premises and books and records of APG; all reasonable fees and expenses of that
consultant will be for the account of APG and APG authorizes that consultant to
report directly to the Security Agent and to disclose to the Security Agent any
and all information obtained by that consultant;

 
(f)
borrow for the purpose of carrying on the business of APG or for the
maintenance, preservation or protection of the Collateral and grant a security
interest in the Collateral, whether or not in priority to the Security Interest,
to secure repayment;

 
(g)
commence, continue or defend any judicial or administrative proceedings for the
purpose of protecting, seizing, collecting, realizing or obtaining possession or
payment of the Collateral, and give good and valid receipts and discharges in
respect of the Collateral and compromise or give time for the payment or
performance of all or any part of the accounts or any other obligation of any
third party to APG; and

 
General Security Agreement - APG
page 9

 

--------------------------------------------------------------------------------


 
[logo1.jpg]
3     Enforcement

 
(h)
require APG to execute and deliver any and all instruments, documents, notices
or writings necessary to permit the Security Agent to realize on and enforce its
rights to any of the Collateral.

 
3.4
Receiver's powers

 
(a)
Any receiver appointed by the Security Agent will be vested with the rights and
remedies which could have been exercised by the Security Agent in respect of APG
or the Collateral and those other powers and discretions as are granted in the
instrument of appointment and any supplemental instruments. The identity of the
receiver, its replacement and its remuneration will be within the sole and
unfettered discretion of the Security Agent.

 
(b)
Any receiver appointed by the Security Agent will act as agent for the Finance
Parties for the purposes of taking possession of the Collateral, but otherwise
and for all other purposes (except as provided below), as agent for APG.  The
receiver may sell, lease, or otherwise dispose of Collateral as agent for APG or
as agent for the Security Agent as the Security Agent may determine in its
discretion. APG agrees to ratify and confirm all actions of the receiver acting
as agent for APG, and to release and indemnify the receiver in respect of all
those actions.

 
(c)
The Security Agent, in appointing or refraining from appointing any receiver,
will not incur liability to the receiver, APG or otherwise and will not be
responsible for any misconduct or negligence of the receiver.

 
3.5
Appointment of attorney

 
APG irrevocably appoints the Security Agent (including any officer or agent of
the Security Agent), as attorney of APG (with full power of substitution) to do,
make and execute, in the name of and on behalf of APG, on the occurrence and
during the continuance of an Event of Default and at any other time that the
Security Interest will be enforceable, all further acts, documents, matters and
things which a Security Agent may deem necessary or advisable to accomplish the
purposes of this agreement including the execution, endorsement and delivery of
documents and any notices, receipts, assignments or verifications of the
accounts. This power of attorney is irrevocable, is coupled with an interest,
has been given for valuable consideration (the receipt and adequacy of which is
acknowledged) and survives and does not terminate upon the bankruptcy,
dissolution, winding up or insolvency of APG.  All acts of the attorney are
ratified and approved, and the attorney will not be liable for any act, failure
to act or any other matter or thing, other than arising out of its own wilful
misconduct, fraud or gross negligence.
 
3.6
Dealing with the Collateral

 
(a)
The Finance Parties will not be obliged to exhaust their recourse against APG or
any other person or against any other security they may hold in respect of the
Obligations before realizing on or otherwise dealing with the Collateral in any
manner as the Security Agent may consider desirable.

 
(b)
The Finance Parties may grant extensions or other indulgences, take and give up
securities, accept compositions, grant releases and discharges and otherwise
deal with APG and with other persons, sureties or securities as they may see fit
without prejudice to the Obligations, the liability of APG or the rights of the
Finance Parties in respect of the Collateral.

 
(c)
Except as otherwise provided by law or this agreement, the Finance Parties will
not be:

 
 
(1)
liable or accountable for any failure to collect, realize or obtain payment in
respect of the Collateral;

 
General Security Agreement - APG
page 10

 

--------------------------------------------------------------------------------


 
[logo1.jpg]
4     General

 
 
(2)
bound to institute proceedings for the purpose of collecting, enforcing,
realizing or obtaining payment of the Collateral or for the purpose of
preserving any rights of any persons in respect of the Collateral;

 
 
(3)
responsible for any loss occasioned by any sale or other dealing with the
Collateral or by the retention of or failure to sell or otherwise deal with the
Collateral; or

 
 
(4)
bound to protect the Collateral from depreciating in value or becoming
worthless.

 
3.7
Standards of sale

 
Without prejudice to the ability of the Security Agent to dispose of the
Collateral in any manner which is commercially reasonable, APG acknowledges
that:
 
(a)
Collateral may be disposed of in whole or in part;

 
(b)
Collateral may be disposed of by public auction, public tender or private
contract, with or without advertising and without any other formality;

 
(c)
any assignee of that Collateral may be a customer of the Finance Parties;

 
(d)
a disposition of Collateral may be on those terms and conditions as to credit or
otherwise as the Finance Parties, in their sole discretion, may deem
advantageous; and

 
(e)
the Finance Parties may establish an upset or reserve bid or price in respect of
Collateral.

 
3.8
Dealings by third parties

 
(a)
No person dealing with the Security Agent or an agent or receiver will be
required to determine:

 
 
(1)
whether the Security Interest has become enforceable;

 
 
(2)
whether the powers which that person is purporting to exercise have become
exercisable;

 
 
(3)
whether any money remains due to the Finance Parties by APG;

 
 
(4)
the necessity or expediency of the stipulations and conditions subject to which
any sale or lease is made;

 
 
(5)
the propriety or regularity of any sale or other dealing by the Finance Parties
with the Collateral; or

 
 
(6)
how any money paid to the Finance Parties has been applied.

 
(b)
Any bona fide purchaser of all or any part of the Collateral from the Security
Agent or a receiver or agent will hold the Collateral absolutely, free from any
claim or right of whatever kind, including any equity of redemption, of APG,
which it specifically waives (to the fullest extent permitted by law) as against
any purchaser together with all rights of redemption, stay or appraisal which
APG has or may have under any rule of law or statute now existing or adopted in
the future.

 
4
General

 
4.1
Discharge

 
(a)
The Security Interest will be discharged on, but only on:

 
 
(1)
full payment and performance of the Obligations; and

 
General Security Agreement - APG
page 11

 

--------------------------------------------------------------------------------


 
[logo1.jpg]
4     General

 
 
(2)
the Transaction Parties having no obligations under the Facility Agreements or
any other Transaction Document.

 
(b)
On discharge of the Security Interest and at the request and expense of APG, the
Security Agent will execute and deliver to APG those releases and discharges as
APG may reasonably require.

 
4.2
Amendments

 
No amendment or waiver of any provision of this agreement, nor consent to any
departure by APG from those provisions, is effective unless in writing and
approved by the Security Agent.  Any amendment, waiver or consent is effective
only in the specific instance and for the specific purpose for which it was
given.
 
4.3
Waivers

 
No failure on the part of the Finance Parties to exercise, and no delay in
exercising, any right under this agreement will operate as a waiver of that
right; nor will any single or partial exercise of any right under this agreement
preclude any other or further exercise of that right or the exercise of any
other right.
 
4.4
No merger

 
This agreement will not operate by way of merger of any of the Obligations and
no judgment recovered by the Finance Parties will operate by way of merger of,
or in any way affect, the Security Interest, which is in addition to, and not in
substitution for, any other security now or subsequently held by the Finance
Parties in respect of the Obligations.
 
4.5
Further assurances

 
(a)
APG will, from time to time, whether before or after the Security Interest has
become enforceable, do all acts and things and execute and deliver all
transfers, assignments and instruments as the Security Agent may reasonably
require for:

 
 
(1)
protecting the Collateral;

 
 
(2)
perfecting the Security Interest; and

 
 
(3)
exercising all powers, authorities and discretions conferred on the Security
Agent.

 
(b)
APG will, from time to time after the Security Interest has become enforceable,
do all acts and things and execute and deliver all transfers, assignments and
instruments as the Security Agent may require for facilitating the sale or other
disposition of the Collateral in connection with its realization.

 
4.6
Supplemental security

 
This agreement is in addition to and without prejudice to and is supplemental to
all other security now held or which may subsequently be held by the Finance
Parties.
 
4.7
Notices

 
Any notices, directions or other communications provided for in this agreement
must be in writing and given in accordance with the provisions of the Facility
Agreements.

 
General Security Agreement - APG
page 12

 

--------------------------------------------------------------------------------


 
[logo1.jpg]
4     General

 
4.8
Successors and assigns

 
This agreement is binding on APG, its successors and assigns, and ensures to the
benefit of the Finance Parties and their successors and assigns.  All rights of
the Finance Parties are assignable and in any action brought by an assignee to
enforce any of those rights, APG will not assert against the assignee any claim
or defence which APG now has or may have against the Finance Parties.
 
4.9
Waiver and Variation

 
(a)
Waiver of a Power arising under, or a provision of, this agreement (including
this clause), must be in writing and signed by the party granting the waiver.

 
(b)
A failure or delay in exercise, or partial exercise, of a Power (arising on the
occurrence of an Event of Default or otherwise) does not operate as a waiver of
that Power or preclude another or further exercise of that or another Power.

 
(c)
Any variation of a term of this agreement must be in writing and signed by the
parties.

 
4.10
Gender and number

 
Any reference in this agreement to gender includes all genders and words
importing the singular number includes the plural and vice versa.
 
4.11
Headings

 
The division of this agreement into clauses and the insertion of headings are
for convenient reference only and are not to affect its interpretation.
 
4.12
Language

 
The parties to this agreement expressly request and require that this agreement
and all related documents be drafted in English.  Les parties aux présentes
conviennent et exigent que cette convention et tous les documents qui s'y
rattachent soient rédigés en anglais.
 
 
4.13
Severability

 
If any provision of this agreement is taken by any court of competent
jurisdiction to be invalid or void, the remaining provisions will remain in full
force and effect.
 
4.14
Governing law

 
This agreement is governed by and interpreted and enforced in accordance with
the laws of the Province of Ontario and the laws of Canada which are applicable
in the Province of Ontario.
 
General Security Agreement - APG
page 13

 

--------------------------------------------------------------------------------


 
[logo1.jpg]
 
Signing page
 
Executed as an agreement

--------------------------------------------------------------------------------




 
Signed by
Apollo Gold Corporation
By its authorised signatory
 
By:
/s/ R D Russell
 
Authorised Signatory
   
print name
R David Russell
   
title
President and CEO
     
I have authority to bind the corporation.

 
General Security Agreement - APG
page 14

 

--------------------------------------------------------------------------------


 
[logo1.jpg]
 
Signing page
 

 
Signed for
RMB Resources Inc.
By its authorised officer
 
By
/s/ Richard A Winters
 
Authorised Officer
   
print name
Richard A Winters
   
title
President

 
General Security Agreement - APG
page 15

 

--------------------------------------------------------------------------------


 